Appeal from a final order of the Supreme Court denying application by petitioner for reinstatement to the position of parole officer in the Division of Parole and for payment of back salary. Petitioner-appellant has been a parole officer in the Division of Parole since 1936. On December 20, 1940, the Board of Parole filed written charges against the petitioner-appellant pursuant to the provisions of subdivision 2 of section 22 of the Civil Service Law. He, being neither a veteran nor a volunteer fireman, was not entitled to a hearing. Some twenty-four days after the service of the charges, petitioner-appellant served his written answer. Thereafter some of the charges were withdrawn but the Board reached the conclusion that the remaining charges had been sustained and on January 31, 1941, petitioner was removed from office. The written charges filed against the petitioner-appellant were detailed, explicit and substantial. The removal was in strict compliance with the Civil Service Law, the charges and specifications were substantial and in the circumstances they should not be reviewed by the court. The sufficiency of petitioner-appellant’s explanation in his answer was a question for the Parole Board alone to determine and the court will not interfere with its discretion in this regard. (People ex rel. Kennedy v. Brady, 166 N. Y. 44; People ex rel. Brown v. O’Brien, 137 App. Div. 311; Matter of B,osengarten V. Knapp, 236 App. Div. 743; Matter of Brandt v. Cheshire, 239 App. Div. 845.) The order appealed from should be affirmed. Order affirmed, without costs. All concur. [See post, p. 1017.]